DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply, filed on 10/19/2021, is acknowledged. Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1 and 8 recite “a plastics profile” which has a typo and needs to be corrected as “a plastic profile”.  Appropriate correction is required.
Claims 1, 7, and 9 include the limitations which are separated by phrase “and / or”. Even though the limitations are definite and understandable, the citation of “and / or”, together, affects the consistency of the claim language in a negative way. It is suggested that the limitations to be separated by either “and” or “or”. Clarification is requested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 9 recites the limitation of “a holding device which permits the required linear and / or rotatory degrees of freedom”, which recites a claimed place-holder of “a holding device” and a claimed functional language of “which permits the required linear and / or rotary degrees of freedom”, and therefore, it needs to be interpreted under requirements of 35 U.S.C. 112(f). However, the specification fails to define a corresponding structure for the claimed place-holder of “a holding device”.
Claim 10 recites the limitation of “the profile guiding trim is rotatable and the angular position can be fixed discretely, in particular by an arresting device, particularly a pawl device”, which recites a claimed place-holder of “an arresting device, particularly a pawl device” associated with a claimed functional language”. Therefore, the limitation needs to be interpreted under requirements of 35 U.S.C. 112(f). However, the specification fails to define a corresponding structure for the claimed place-holders of “an arresting device” and “a pawl device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the erection of a plastics profile” in 1st line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an erection of a plastic’s profile”.
Claim 1 recites the limitation of “the start-up process” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a start-up process”.
1 recites the limitation of “the caterpillar take-off” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a caterpillar take-off”.
Claim 1 recites the limitation of “the extrusion direction” in 9th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an extrusion direction”.
Claim 2 recites the limitation of “the outer contour of the plastic profile” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an outer contour of the plastic profile”.
Claim 2 recites the limitation of “…in essence the contour of the opening…” which renders the claim vague and indefinite. The scope of the term “in essence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation of “the contour of the opening” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a contour of the opening”.
Claim 2 recites the limitation of “the contour of plastic profile” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a contour of plastic profile”.
Claim 4 recites the limitation of “the opening of the profile guiding” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an opening of the profile guiding”.
Claim 6 recites the phrase of “in particular two-part design” which renders the claim indefinite because it is unclear whether the limitations following the phrase of “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).
7 recites the phrase of “in particular via at least one dovetail connection and / or” which renders the claim indefinite because it is unclear whether the limitations following the phrase of “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation of “…wherein the opening is amply relieved…” which renders the claim vague and indefinite. The scope of the term “amply relieved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation of “the guiding contour of the opening” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a guiding contour of the opening”.
Claim 9 recites the limitations of “a holding device which permits…”, “an arresting device particularly a pawl device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites the limitation of “the angular position” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an angular position”.
Claim 12 recites the limitation of “great loads” which renders the claim vague and indefinite. The term “great” is a relative term which renders the claim indefinite.  The term “great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2011/0274923) in view of Kopp et al. (DE 10 2005 010 808).
Hartmann et al. (US ‘923) disclose an extrusion system for producing cylindrical semi-finished plastic products. The extrusion system comprises an extruder (1) for making available a pressurized plastic melt, at least one extrusion die (7) arranged on the extruder (1) and allowing the melt to leave the extruder (1) as a substantially cylindrical plastic strand (8), a calibration unit (2) which is mounted downstream of the extrusion die (7) and through which the freshly extruded plastic strand (8) passes, said calibration unit cooling the plastic strand (8) and giving it an outer diameter (d), a brake device (3) mounted downstream of the calibration unit (2) and adapted to introduce a variable axial force (A) into the plastic strand (8), said axial force being opposite to the advance of the plastic strand, and a force transducer (9) measuring the axial force (A) introduced into the plastic strand (8) by the brake device (3). The aim of the invention is to improve said extrusion system in such a manner that a better standard quality can be obtained and that it is suitable for the processing of high-temperature resisting plastics. For this purpose, the brake device (3) comprises at least one brake block (16) having a friction surface (19) which brake block is guided so as to be radially movable relative to the plastic strand (8). A radial force (R) is applied to the radially movably guided brake 
[AltContent: arrow][AltContent: textbox (A take-off device (15))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A profile guiding device (10))][AltContent: arrow][AltContent: textbox (A calibration unit (2))]
    PNG
    media_image1.png
    403
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    524
    media_image2.png
    Greyscale

	Therefore, as to claim 1, Hartmann et al. (US ‘923) teach an apparatus for supporting an erection of a plastics profile during a start-up process of an extrusion line for the extrusion of plastic profiles, wherein an initially bulky profile strand of the plastics profile, which is withdrawn through a calibration unit (2), can be enclosed by a profile guiding trim (19, 20) of a profile guiding 
	Hartmann et al. (US ‘923) disclose the take-off device (15); however, it is silent on type of the take-off device (15) that is a caterpillar take-off device, as claimed in claim 1.
	In the analogous art, Kopp et al. (DE ‘808) disclose an extrusion apparatus comprising: an extruder; a die; a calibration and cooling device; and additional downstream devices a caterpillar take-off unit (4) which is electrically connected to the control unit and on changing the profile type the caterpillar track spacing is altered to match the new profile. (See the abstract)
[AltContent: arrow][AltContent: textbox (A caterpillar take-off unit (4))]
    PNG
    media_image3.png
    371
    594
    media_image3.png
    Greyscale

	Therefore, as to claim 1, Kopp et al. (DE ‘808) teach a caterpillar take-off unit (4) in front of the guiding device (3).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the take-off operation of profile strand of the plastic profile, as taught by Hartmann et al. (US ‘923), through selecting a caterpillar take-off device in order to improve the workability of the take-off 
	As to claims 2 and 3, Hartmann et al. (US ‘923) teach the profile guiding trim (19, 20) comprises an opening which is adapted to the outer contour of the plastics profile, wherein the contour of the opening is spaced apart from the contour of the plastics profile with an offset, wherein the offset can be within 1 to 2 mm based on teachings of Hartmann et al. (US ‘923).
	As to claims 4 and 5, Hartmann et al. (US ‘923) disclose at the opening of the profile guiding trim (19, 20), an inlet slope is arranged, wherein the inlet slope can have a length of 8 to 20 mm or can have an angle of 10 to 30 degrees with respect to the extrusion axis.
	As to claim 6, Hartmann et al. (US ‘923) teach the profile guiding trim (19, 20) is of multipart.
	As to claim 7, Hartmann et al. (US ‘923) discloses the parts of the profile guiding trim (19, 20) can be positively connected to each other via at least one dovetail connection and/or at least one spring and groove.
	As to claim 8, Hartmann et al. (US ‘923) disclose the opening is relieved for a contour of the plastic profile comprising grooves, or the grooves are disregarded in that the guiding contour of the opening does not protrude into the grooves of the plastic profile.
	As to claim 9, Hartmann et al. (US ‘923) teach the profile guiding trim is received by a holding device which permits a required linear or rotatory degrees of freedom and inhibits further degrees of freedom.
	As to claim 10, Hartmann et al. (US ‘923) teaches the profile guiding trim (19, 20) is rotatable and the angular position can be fixed discretely by an arresting device of a pawl device.
	As to claim 11, Hartmann et al. (US ‘923) discloses the holding device for the profile guiding trim is vertically shiftably and fixably mounted and is horizontally shiftably and fixably mounted on a supporting rail stationarily attached to the caterpillar take-off.
12, Hartmann et al. (US ‘923) disclose in regions of the profile guiding trim (19, 20) exposed to loads at least one insert made of a wear-resistant material is arranged.
	As to claim 13, Hartmann et al. (US ‘923) teach the plastics profiles comprise hollow chambers.
	As to claim 14, Hartmann et al. (US ‘923) disclose the plastics profiles are window profiles.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwaiger et al. (US 2006/0145389) disclose an apparatus for producing plastic profiles comprising at least two extruded profiles (20.1, 20.2) are produced simultaneously, each of said extruded profiles (20.1, 20.2) is then quenched and calibrated in at least one calibration instrument (13.1, 13.2; 23.1, 23.2; 33.1, 33.2), the essentially cooled profiles being conveyed by a caterpillar take-off unit (4) and the profiles are finally processed into profile sections in a separation device (6.1, 6.2). To improve the performance and increase the flexibility of said method, the two extruded profiles (20.1, 20.2) are calibrated in a first operating mode in separate calibration instruments (13.1, 13.2; 23.1, 23.2; 33.1, 33.2), the take-off speeds for the two extruded profiles (20.1, 20.2) being preferably set independently of one another and in a second operating mode a single extruded profile (20) is produced.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	11/20/2021